Order entered March 26, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00772-CV

                  DALLAS COUNTY HOSPITAL DISTRICT D/B/A
              PARKLAND HEALTH AND HOSPITAL SYSTEM, Appellant

                                               V.

                               ARNULFO ALEMAN, Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-09339

                                           ORDER
       By order entered January 14, 2014, we abated the appeal to allow the parties to finalize a

settlement agreement.    In a motion to dismiss the appeal filed March 18, 2014, appellant

informed us the settlement has been finalized. Accordingly, we reinstate the appeal.



                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE